          Case 1:18-cv-03088-TJK Document 17 Filed 05/24/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

FRONT RANGE EQUINE RESCUE,          )
                                    )
         Plaintiff,                 )
                                    )
      v.                            )                Civil Action No. 18-3088 (TJK)
                                    )
UNITED STATES DEPARTMENT OF         )
THE INTERIOR and                    )
BUREAU OF LAND MANAGEMENT,          )                Hon. Timothy J. Kelly
                                    )
         Defendants.                )
____________________________________)

                                  JOINT STATUS REPORT

       The parties, by and through their counsel, respectfully submit this Joint Status Report

pursuant to the Court’s minute order on April 29, 2019. Plaintiff Front Range Equine Rescue

(“FRER”) initiated the instant action against the United States Department of the Interior and

Bureau of Land Management pursuant to the Freedom of Information Act, 5 U.S.C. § 552

(“FOIA”) for failure to respond to FRER’s FOIA request.

       On or around April 29, 2019, Defendants produced 1,275 pages of documents responsive

to FRER’s FOIA request, some of which contained redactions. Defendants did not make any other

production and represented on May 20, 2019 that “BLM completed its search and produced all

responsive records on April 29th. No records were withheld in full.”          On May 24, 2019,

Defendants’ counsel provided information regarding the search that Defendants undertook in

identifying responsive records.

       At this time, FRER is reviewing the records produced and the search information provided,

and the parties are continuing to confer regarding the matter. The parties believe they may be able

to reach a mutually agreeable resolution to the matter and wish to continue conferring regarding
          Case 1:18-cv-03088-TJK Document 17 Filed 05/24/19 Page 2 of 3



Defendants’ search and production to determine whether a briefing schedule in the case will be

necessary.

       Accordingly, the parties respectfully propose that they submit another status report,

including a proposed briefing schedule if necessary, to the Court by June 21, 2019.



Dated: May 24, 2019                                         Respectfully submitted,


 /s/ Molly L. Wiltshire                                     JESSIE K. LIU
 Molly L. Wiltshire, IL Bar No. 6310507                     D.C. Bar #472845
 (Admitted Pro Hac Vice)                                    United States Attorney
 mwiltshire@schiffhardin.com
 SCHIFF HARDIN LLP                                          DANIEL F. VAN HORN
 233 S. Wacker Drive, Suite 7100                            D.C. Bar #924092
 Chicago, IL 60606                                          Chief, Civil Division,
 Telephone: (312) 258-5500
                                                           /s/ Matthew Kahn (with permission)
 /s/ Bruce A. Wagman                                       MATTHEW KAHN
 Bruce A. Wagman, CA Bar No. 159987                        FL Bar #0072032
 (Admitted Pro Hac Vice)                                   Assistant United States Attorney
 bwagman@rshc-law.com                                      555 Fourth St., N.W.
 Riley Safer Holmes & Cancila, LLP                         Washington, D.C. 20530
 456 Montgomery Street, 16th Floor                         Phone: (202) 252-2523
 San Francisco, CA 94104                                   Fax: (202) 252-6718
 Telephone: (415) 275-8540                                 Email: Matthew.Kahn@usdoj.gov

 /s/ Jeffrey D. Skinner                                     Counsel for Defendant
 Jeffrey D. Skinner, DC Bar No. 494808
 jskinner@schiffhardin.com
 SCHIFF HARDIN LLP
 901 K Street N.W., Suite 700
 Washington, D.C. 20001
 Telephone: (202) 778-6400


 Counsel for Plaintiff




                                                2
          Case 1:18-cv-03088-TJK Document 17 Filed 05/24/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, the undersigned attorney, hereby certify that on May 24, 2019, I caused a copy of the

foregoing document to be filed with the Court’s CM/ECF electronic filing system, which caused

a copy to be served on all counsel of record.

                                                    /s/ Molly L. Wiltshire

                                                    Molly L. Wiltshire (admitted pro hac vice)

                                                    Schiff Hardin LLP

                                                    Attorneys for Plaintiff




                                                3
